Case 19-80064-TLS           Doc 193       Filed 01/27/19 Entered 01/27/19 21:52:43                     Desc Main
                                         Document      Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

In re:
                                                                            Chapter 11
         SPECIALTY RETAIL SHOPS HOLDING
         CORP., et al.                                                      Case No. 19-80064-TLS


                                          Debtors. 1




   STATEMENT OF SHOPKO NOTE HOLDING, LLC (AS SUCCESSOR TO SPIRIT
 MTA REIT, L.P.) AND JOINDER TO DEBTORS’ MOTION FOR ENTRY OF ORDERS
  (I) ESTABLISHING BIDDING PROCEDURES FOR THE PHARMACY ASSETS, (II)
    APPROVING THE TRANSACTIONS, AND (III) GRANTING RELATED RELIEF

         Shopko Note Holding, LLC (successor to Spirit MTA REIT, L.P.) (“SNH”), as the Term

Loan B-1 Lender under the Third Amended and Restated Loan and Security Agreement dated

February 7, 2012, as amended (the “Loan Agreement”), hereby respectfully submits this Statement

and Joinder to Debtors’ Motion, Doc No. 27, and respectfully states as follows.

         1.      Affiliates of SNH are currently the Debtors’ largest landlord, and in January 2018,

SNH provided $35 million in first lien secured financing to the Debtors. SNH currently holds

$34,416,375 million of the Debtors’ first lien Term Loan B-1 and is a DIP Lender.

         2.      SNH has always held out every hope that the Debtors would succeed in their efforts

to maximize value through an equity investment or the purchase of the Debtors’ assets in order to

obtain the greatest proceeds to maximize value for the Debtors’ stakeholders. Indeed, Houlihan


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding Company,
LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS            Doc 193        Filed 01/27/19 Entered 01/27/19 21:52:43                        Desc Main
                                           Document      Page 2 of 5


Lokey, Inc. was engaged by the Debtors in May 2017 and has spent over a year and a half trying

to achieve the same. As related by the Debtors, the secured financing provided by SNH was critical

for the Debtors in their efforts to “right-size its store footprint and pursue potential sale

transactions.”      See Decl. of Russell L. Steinhorst ¶ 43-46 [Doc. No. 4].                           Unfortunately,

notwithstanding this exhaustive pre-petition process, the Debtors’ efforts to find a pathway

towards a reorganization have been unsuccessful. At no time over the past year and a half has an

investor emerged willing to sponsor a reorganization plan.

         3.       SNH is fully supportive of the Court’s approval of the sale of the Debtors’

pharmacy assets. However, the results of the auction are in and it is now clear, if it was not before,

that there will be no plan of reorganization. The Debtors conducted an auction for their pharmacy

assets on January 23, 2019, and as shown in the Debtors’ own submissions, generated just

approximately $52 million. Decl. of Stephen Spencer ¶ 18 [Doc. No. 192]. This auction was

supposed to be the main event at which the bulk of the pharmacy assets were sold, in order to

generate sufficient proceeds to meet the $84,241,000 milestone set forth in the DIP Budget. It is

clear to all parties today that Debtors will not achieve that goal. 2

         4.       As an integral part of the negotiations with respect to the DIP Facility, the Debtors

are now constrained to pivot to comply with the Sale Milestones as set forth in the DIP Order and

commence the liquidation of all of the Debtors’ remaining assets and properties. With the

proverbial writing now on the wall, there is no reason for the Debtors to wait until the next testing



2
  While the DIP Budget projected $84,241,000 in proceeds from the sale of the pharmacy assets, Debtors are permitted
a “negative variance” of up to 15%. Interim Order at 20, § 5.4(p) [Doc. No. 89]. That is, Debtors will be deemed to
have met the milestone—and to have avoided a “Sale Trigger Event”—if the sale of the pharmacy assets generates at
least $71,604,850. Even with this generous cushion, Debtors will plainly not be meeting the required threshold. Of
the 234 pharmacy locations the Debtors owned, only 26 locations remain. See Decl. of Stephen Spencer ¶¶ 10, 17
[Doc. No. 192]. And with respect to these few remaining pharmacy assets, as related by counsel to the Debtors at the
first day hearing, “[w]e really view these assets as the quintessential melting ice cube, the value of the assets is going
to decrease substantially every day of this case.” Jan. 16, 2019 Hearing at 1:29:35-1:29:48 [Doc. No. 59].

                                                            2
Case 19-80064-TLS             Doc 193        Filed 01/27/19 Entered 01/27/19 21:52:43                        Desc Main
                                            Document      Page 3 of 5


date under the DIP to do so. Indeed, all that will occur between now and then is the incurrence of

additional and wholly unnecessary administrative expenses, including professional fees and

expenses.      This will only serve to diminish recoveries for the Debtors’ stakeholders (in

contravention of the Debtors’ stated intentions). 3

         5.       Accordingly, SNH requests that the order approving the sale of the Debtors’

pharmacy assets be entered forthwith. SNH further requests that the Court compel the Debtors to

immediately comply with the Sale Milestones as set forth in the DIP Order. SNH reserves all of

its rights, remedies and claims, including with respect to requesting further relief from the Court

in the absence of the Debtors complying with the Sale Milestones in the immediate term.

                                             RELIEF REQUESTED

         For the foregoing reasons, SNH respectfully requests that the Court approve the sale of

pharmacy assets and compel the Debtors to immediately comply with the Sale Milestones.



Dated: Omaha, Nebraska
       January 27, 2019

                                                        By: /s/ Brian J. Koenig
                                                            Brian J. Koenig, NE#23807
                                                            KOLEY JESSEN P.C., L.L.O.
                                                            One Pacific Place, Suite 800
                                                            1125 South 103rd Street
                                                            Omaha, NE 68124-1079
                                                            (402) 390-9500
                                                            (402) 390-9005 (facsimile)
                                                            Brian.Koenig@koleyjessen.com

                                                        and

3
 Of course, all professionals retained pursuant to Section 330 of the Bankruptcy Code are already aware that the Court
shall not allow compensation for fees and other charges that are not reasonably likely to benefit the Debtors’ estates
or are not necessary to the administration of the case. All professionals should therefore be mindful that the
$30,342,000 in “restructuring related” disbursements contained in the Debtors’ Budget, see Interim Order at Ex. 2
[Doc No. 89], is a ceiling in connection with a go-forward transaction, and is neither a floor nor a justification or basis
for the incurrence of charges that are not of benefit in a liquidation scenario.

                                                            3
Case 19-80064-TLS   Doc 193    Filed 01/27/19 Entered 01/27/19 21:52:43           Desc Main
                              Document      Page 4 of 5



                                      FRIED, FRANK, HARRIS, SHRIVER &
                                          JACOBSON LLP
                                      Brad Eric Scheler (admitted pro hac vice)
                                      Michael C. Keats (admitted pro hac vice)
                                      Peter B. Siroka (admitted pro hac vice)
                                      One New York Plaza
                                      New York, New York 10004-1980
                                      (212) 859-8000
                                      (212) 859-4000 (facsimile)
                                      Brad.Eric.Scheler@friedfrank.com
                                      Michael.Keats@friedfrank.com
                                      Peter.Siroka@friedfrank.com

                                      Attorneys for Shopko Note Holding, LLC




                                         4
Case 19-80064-TLS       Doc 193     Filed 01/27/19 Entered 01/27/19 21:52:43             Desc Main
                                   Document      Page 5 of 5


                                CERTIFICATE OF SERVICE

       On this 27th day of January, 2019, I electronically filed the foregoing with the Clerk of the

Bankruptcy Court using the CM/ECF system which sent notification of such filing to all CM/ECF

participants.

                                                     /s/ Brian J. Koenig
                                                     Brian J. Koenig




                                                5
